DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-10 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
4.	The drawings are objected to because the block diagram of Figure 1 is not in English (see 37 C.F.R. 1.84(p)(2)).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
5.	Claim 10 is objected to due to the following informality.
In lines 9-10 of clam 10, it appears the phrase “based upon at least on operating limit of the battery” should be revised to “based upon at least one operating limit of the battery.”

Allowable Subject Matter
6.	Claims 1-10 are believed to contain allowable subject matter.  Per claims 1-9, the determining, identifying, and predicting steps of claim 1, which are inherited by dependent claims 2-9, are not believed to be taught or suggested by the prior art of record.  Per claim independent claim 10, the prior art of record is silent on the ageing model wherein the ageing model generates a maximum duration of use of the battery, for each operating condition corresponding to a combination of minimum and maximum values of the degradation factors, and based upon at least one operating limit of the battery, wherein a computer that is configured to compute minimum and maximum values of the degradation factors, is adapted to retain the minimum value of the generated maximum durations of use.

Pertinent Prior Art
7.	Basu et al. (US 2016/0259013)
	This document discloses a method of predicting a remaining useful life (RUL) including measuring an operating current during a charging cycle and a discharging cycle of a battery, calculating a capacity fade of a plurality of cycles of the battery based on degradation parameters and the measured operating currents, and predicting an RUL of the battery based on the calculated capacity fade (Abstract).
However, this document is silent on, in particular, identifying intervals of variation of the values of degradation factors during said period of use, each of the one or more ageing indicators being associated with actual intervals of variation which each comprise a minimum 

Conclusion
8.	This application is in condition for allowance except for the following formal matters: 
OBJECTION TO DRAWINGS and OBJECTION TO CLAIMS.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852